DETAILED ACTION
Claims 1 – 28 are currently pending.
Claim 12 is currently amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22 – 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haber et al (US 2019/0004801, hereinafter referred to as Haber).
As per claim 22:
Haber discloses  processor comprising a mask register file comprising a plurality of mask registers (Haber: paragraph 83, processor register file comprising plurality of mask registers); and a vector instruction execution circuit, communicatively coupled to the mask register file, to execute a masked vector instruction comprising at least one source mask register identifiers representing at least one source mask register of the mask register file (Haber: Paragraph [409], vector instruction including source identifier to specify source write mask register), at least two destination mask register identifiers representing at least two destination mask registers of the mask register file (Haber: Paragraph [409], destination write mask register and paragraph [0418], interpreting general purpose register as the second claim destination register), and a reference to an operator (Haber: Paragraph [409], interpreting opcode as equivalent to claimed operator), -7-Attorney Docket No. ZL0002-0036-PCT-USwherein the vector instruction execution circuit is to execute the masked vector instruction to: apply the operator on at least one source mask stored in the at least one source mask register to generate a result mask (Haber: Paragraph [409] executing the instruction); and store the result mask in each of the at least two destination mask registers (Haber: Paragraph [409] and [0418], result stored in both destination write mask register and the general purpose register).
As per claim 23:
Haber discloses that each of the at least one source mask comprises a plurality of mask bits, and wherein to apply the operator on at least one source mask stored in the at least one source mask register to generate a result mask, the vector instruction execution circuit is to apply the operator bit-wise on each of the plurality of mask bits of the at least source mask (Haber: Paragraph [0417], performing bitwise binary operation on the source).
As per claim 24:
Haber discloses that the at least one source mask register comprises two source mask registers, and the at least two destination mask register comprises two destination mask registers (Haber: Paragraph [411] source identifier specifies a second source write mask register, and [0412] interpreting the general purpose register that stores the result as the second destination register).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over Haber in view of Eisen (US 2017/0109167).
Haber discloses a processor, comprising a mask register file comprising a plurality of mask registers (Haber: paragraph 83, processor register file comprising plurality of mask registers); and a vector instruction execution circuit, communicatively coupled to the mask register file, to execute a masked vector instruction comprising at least one source mask register identifiers representing at least one source mask register of the mask register file (Haber: Paragraph [409], vector instruction including source identifier to specify source write mask register), a destination mask register identifier representing a destination mask register of the mask register file (Haber: Paragraph [409], destination write mask register), and a reference to an operator (Haber: Paragraph [409], interpreting opcode as equivalent to claimed operator), wherein the vector instruction execution circuit is to execute the masked vector instruction to: apply the operator on at least one source mask stored in the at least one source mask register to generate a result mask (Haber: Paragraph [409] executing the instruction); and -8-Attorney Docket No. ZL0002-0036-PCT-USstore the result mask in the destination mask register Haber: Paragraph [409] and [0412], result stored in destination write mask register).
Haber does not specifically disclose that the result is stored in a reserved mask register of the mask register file, wherein the reserved mask register is invoked without express reference to the reserved mask register in the masked vector instruction.
However, Eisen teaches that after results are stored in a destination register the result is also automatically stored in a buffer to backup the content of the registers so that in the event of an interrupt and the content of the register needs to be reverted to the result value.
It would have been obvious to one of ordinary skill in the art at the time of filing for Haber to implement the backup storage of the result value in the destination register as taught by Eisen to protect a copy of the result in case that the register needs to be reverted to the result value stored in backup.
As per claim 27:
The modified Haber discloses that each of the at least one source mask comprises a plurality of mask bits, and wherein to apply the operator on at least one source mask stored in the at least one source mask register to generate a result mask, the vector instruction execution circuit is to apply the operator bit-wise on each of the plurality of mask bits of the at least source mask (Haber: Paragraph [0417], bitwise binary operation on source in source mask register).

Allowable Subject Matter
Claims 1 – 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, fail to teach the claimed limitations of a first masked vector instruction comprising a first length register identifier representing the length register, wherein the length register is to store a length value representing a number of operations to be applied to data elements stored in the first vector register, the first mask register is to store a plurality of mask bits, and a first mask bit of the plurality of mask bits determines whether a corresponding first one of the operations causes an effect; when taken in combination with all of the limitations set forth in claim 1.
The prior art of record, either alone or in combination, fail to teach the claimed limitations of a masked vector instruction comprising a first length register -5-Attorney Docket No. ZL0002-0036-PCT-USidentifier representing the length register, wherein the length register is to store a length value representing a number of operations that are applied to a plurality of mask bits in the second mask register, and wherein the vector instruction execution circuit is to store results of the number operations in the first mask vector register; when taken in combination with all of the limitations set forth in claim 13.

Claims 25 and 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Plotnikov et al (US 2014/0095830) teaches the use of masked vector instructions.  Boettcher et al (US 2015/0254077) teaches the use of a mask register file in vector operations.  Ermolaev et al (US 2015/0095623) teaches masked vector instructions including a set of operations to be performed on data elements subject to the control of the mask bits.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY K HUSON/               Primary Examiner, Art Unit 2181